Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F (Mark One) Commission file number: 001-31819 GOLD RESERVE INC. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrants name into English) Yukon Territory, Canada (Jurisdiction of incorporation or organization) 926 West Sprague Avenue, Suite 200, Spokane, Washington 99201 (Address of principal executive offices) Rockne J. Timm, 926 West Sprague Avenue, Suite 200, Spokane, Washington, 99201 (509) 623-1500 Fax: 509-623-1634 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A common shares, no par value per share The Toronto Stock Exchange ("TSX") Preferred share purchase rights NYSE Amex Securities registered or to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Class A common shares, no par value per share (Title of Class) Indicate the number of outstanding shares of each of the issuers classes of capital or common stock as of the close of the period covered by the Annual Report: Class A common shares, no par value per share: 56,869,055 Equity Units, no par value per share: 961 Indicate by check mark if the Registrant is a well-seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yes x
